             Case 2:19-cv-00793-RSL Document 519 Filed 11/10/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      CHARLOTTE WINELAND, Individually,
      and SUSAN WINELAND, as Personal                          Cause No. C19-0793RSL
 9
      Representative of the Estate of JOHN DALE
      WINELAND, deceased,
10
                                                               ORDER
                             Plaintiffs,
11
                  v.
12
      AIR & LIQUID SYSTEMS
13
      CORPORATION, et al.,

14
                             Defendants.

15
            This matter comes before the Court on “Defendant Puget Sound Commerce Center, Inc.’s
16
     Daubert Motion to Exclude Expert Testimony of Captain Arnold Moore; Steven Paskal, CIH;
17

18   David Zhang, M.D.; and Charles Ay.” Dkt. # 344. Puget Sound Commerce Center, f/k/a Todd

19   Shipyard, clarified in reply that its objections to Dr. Zhang and Mr. Paskal’s opinions are not
20   based on the absence of a cumulative exposure calculation, but rather on the fact that the experts
21
     leap from evidence of exposure (as provided by Captain Moore and Mr. Ay) to the conclusion
22
     that the exposure was a substantial factor in the development of Mr. Wineland’s mesothelioma.
23
     Dkt. # 506 at 4. Plaintiffs will be given an opportunity to respond to this argument, which neither
24

25   they nor the Court recognized or appreciated when reviewing the moving papers.

26

27

28   ORDER - 1
             Case 2:19-cv-00793-RSL Document 519 Filed 11/10/20 Page 2 of 2



 1          The Clerk of Court is directed to renote Dkt. # 344 on the Court’s calendar for Friday,
 2   November 20, 2020. Plaintiffs may, on or before the note date, file a sur-reply of no more than
 3
     twelve pages addressing the reliability of Dr. Zhang and Mr. Paskal’s “substantial contributing
 4
     factor” opinions in light of the Ninth Circuit’s rejection of the “every exposure” theory of
 5

 6   causation in McIndoe v. Huntington Ingalls Inc., 817 F.3d 1170, 1176-77 (9th Cir. 2016).

 7

 8          Dated this 10th day of November, 2020.
 9

10                                             Robert S. Lasnik
                                               United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
